Citation Nr: 0842832	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
2006, for a grant of entitlement to total disability 
evaluation based on individual unemployability (TDIU).

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected benign positional 
vertigo.

3.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an effective date earlier 
than October 3, 2006, for a grant of entitlement to total 
disability evaluation based on individual unemployability 
(TDIU), entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected benign positional 
vertigo, and entitlement to a compensable evaluation for 
service-connected bilateral hearing loss.

The most recent VA examinations evaluating the veteran's 
benign positional vertigo and bilateral hearing loss were 
performed in May 2005 and December 2006, respectively.  Since 
that time, in the veteran's testimony before the undersigned 
Acting Veterans Law Judge at a video conference hearing held 
in October 2008, the veteran reported that his benign 
positional vertigo and bilateral hearing loss disabilities 
had become more severe since the prior VA examinations.  As 
such, the Board has no discretion and must remand this matter 
to afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his benign positional vertigo and 
bilateral hearing loss disabilities.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

In addition, the veteran receives care from the VA Medical 
Center in Alexandria, Louisiana.  The most recent medical 
treatment records associated with the claims folder from the 
Alexandria VA Medical Center are dated in June 2007.  The 
Board notes that VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the veteran's VA medical treatment records, dated since June 
2007, must be obtained and associated with the claims folder.

The veteran contends that he is unemployable due to this 
benign positional vertigo and points to a letter submitted by 
Dr. V.T., dated in June 2006, indicating that the veteran 
should not drive due to his vertigo.  The veteran indicates 
that TDIU should be granted based upon his service-connected 
benign positional vertigo on an extraschedular basis.  Since 
the veteran's claim of entitlement to an effective date 
earlier than October 3, 2006, for a grant of entitlement to 
TDIU is dependent upon the outcome of the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected benign positional vertigo, 
the Board finds the issues inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the entitlement to an effective date earlier than October 6, 
2006, for a grant of TDIU until the issue of entitlement to 
an initial evaluation in excess of 10 percent disabling for 
service-connected benign positional vertigo is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
since June 2007.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained and associated 
with the claims file, following the 
receipt of any necessary authorizations 
from the veteran.

2.  After completion of the above 
development, the veteran should be 
afforded appropriate VA examinations to 
determine the nature, extent and severity 
of his benign positional vertigo and 
bilateral hearing loss disabilities.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed, including audiometry testing.  
The examiner must set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, readjudicate the 
veteran's claims, to include 
consideration of whether the veteran's 
claim of entitlement to an effective date 
earlier than October 3, 2006, for a grant 
of entitlement to total disability 
evaluation based on individual 
unemployability (TDIU) should be referred 
to the Under Secretary for Benefits or to 
the Director of the Compensation and 
Pension Service for extraschedular 
consideration.  If the benefits sought on 
appeal are not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




